Citation Nr: 1045850	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1971 and 
from May 1972 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2007, a Decision Review Officer (DRO) at the RO 
increased the rating for the gunshot wound of the left hand from 
noncompensable to 10 percent disabling.  Since this is not the 
highest rating that can be assigned and the Veteran has perfected 
his appeal, the claim for increase remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

When the case was previously before the Board, it was noted that 
findings on examination of the hand were inconsistent.  The 
rating of the left hand wound was remanded for another 
examination.  The requested development has been completed and 
the issue is now ready for the Board's review.  


FINDING OF FACT

The service-connected residuals of a gunshot wound of the left 
hand are manifested by complaints of constant numbness in the 4th 
and 5th digits of the left hand, along with weakness of the hand.  
There is an asymptomatic scar.  There is no pain in the scar or 
on finger motion.  Flexion produced no gap between the fingers 
and the proximal transverse crease of the palm or the thumb.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.55 and Codes 5228, 5229, 5230, 5309 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected wound residuals 
are much worse and should be assigned a higher rating.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in September 2006, the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in April 2007.  The 
September 2006 letter provided notice regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice was updated by the RO in August 2007.  The 
Veteran was provided with the rating criteria in a June 2008 
letter.  See Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
The appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case by 
way of a supplemental statement of the case issued in August 
2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has 
complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
VA examinations and medical opinions have been obtained.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received in August 2006.  See 38 C.F.R. §§ 3.157, 
3.400(o) (2009).  However, the most probative evidence of the 
degree of impairment consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Veteran's left hand wound residuals are currently rated as 10 
percent disabling under diagnostic code 5309 for Muscle Group IX, 
the intrinsic muscles of the hand.  This diagnostic code does not 
provide ratings.  Rather, a Note provides that wounds of the hand 
will be rated on limitation of motion, with a minimum evaluation 
of 10 percent.  38 C.F.R. § 4.73, Code 5309, Note (2010).  

Turning to the ratings for limitation of motion, we find that the 
thumb is rated on the distance between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
noncompensable rating is assigned where the gap is less than an 
inch.  A 10 percent rating is provided for a gap between 1 and 2 
inches.  The highest rating, 20 percent, requires a gap of 2 
inches or more.  38 C.F.R. § 4.71a, Code 5228.  

The index and long fingers are rated on the distance between the 
fingertips and the proximal transverse crease of the palm with 
the finger flexed to the extent possible.  A noncompensable 
rating is assigned where the gap is less than an inch or 
extension is limited by no more than 30 degrees.  The highest 
rating, 10 percent, requires a gap of at least an inch or 
extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, 
Code 5229.  Any limitation of motion of the ring or little finger 
will be noncompensable.  38 C.F.R. § 4.71a, Code 5230.  

Discussion

The service treatment records do not document the occurrence of 
the left hand wound or its treatment, but there is an examination 
report that mentions the gunshot wound to the left calf.  

On VA examination in March 1979, the Veteran reported that a 
bullet from a .45 caliber pistol went through his left hand and 
left calf.  He said it only did soft tissue damage and he was 
hospitalized from September until November 1968.  He reported no 
difficulty with the hand.  The examiner found a 0.8 centimeter 
entrance wound on the ulnar side of the palm over the 5th 
metacarpal.  There was a 1 centimeter exit wound on the ulnar 
side of the back of the hand and 2 centimeters from the wound 
entrance.  The wounds were well healed and nontender.  They were 
smooth and caused no disability.  A X-ray study of the left hand 
showed a ring on the 4th finger.  No other foreign body was seen 
and no fracture was evident.  
The diagnosis was residuals, gunshot wound of the left hand.  

The current claim was received in August 2006.  The Veteran's VA 
clinical records were obtained and reviewed but they will not be 
repeated in detail here because they do not contain information 
to rate the disability.  The Veteran was afforded VA examinations 
in March 2007.  

The report of the March 2007 VA muscles examination shows the 
claims file was reviewed.  The Veteran reported that the gunshot 
wound of the hand had been stable since it was incurred in 1968.  
He treated it with Tylenol when needed.  The examiner reported 
that the thenar eminence of the left hand was involved.  The 
wound was from a single large caliber bullet.  The wound was 
originally bandaged and he was give morphine and codeine.  He was 
said to have been hospitalized for 4 months before he could 
return to duty.  It was a through and through wound.  It was 
reportedly infected before healing.  There were no associated 
bone, nerve, vascular or tendon injuries.  Current symptoms were 
pain, decreased coordination, and decreased dexterity.  There was 
no increased fatigability, weakness, or uncertainty of movement.  
There were no flare-ups.  

Examination revealed that Muscle Groups VII and VIII were not 
injured and had 5/5 muscle strength.  The injured muscles were in 
the thenar eminence, Muscle Group IX.  There was no intermuscular 
scarring.  Muscle function was normal in terms of comfort, 
endurance, and strength sufficient to perform activities of daily 
living.  The scar was 3/4 inch in diameter.  It was not tender or 
painful to touch, but was adherent.  There was no residual nerve, 
tendon, or bone damage.  There was no muscle herniation or loss 
of deep fascia or muscle substance.  Joint motion was not limited 
by muscle disease or injury.  Clinical tests of the left hand had 
normal results.  The diagnosis was gunshot wound to the left 
hand.  The effects were decreased manual dexterity and problems 
with lifting and carrying.  There were no effects on the 
Veteran's usual daily activities.  

The report of the March 2007 scar examination shows the claims 
folder was reviewed.  There was no pain or skin breakdown 
reported.  Examination showed the thenar eminence of the left 
hand had a scar .75 inches in width by .75 inches in length.  
There was no tenderness to palpation.  There was no limitation of 
motion or loss of function.  There was no skin ulceration or 
breakdown.  There was adherence to underlying tissue and 
underlying soft tissue damage.  The diagnosis was gunshot wound 
to the left hand.  

On general examination in July 2008, the claims file was 
reviewed.  The Veteran reported sustaining an accidental gunshot 
wound of the left hand in 1968.   The bullet went in on the 
palmar aspect and came out of the lateral aspect.  The entry site 
scar was reported to be numb. There was tissue loss associated 
with the exit wound but it was asymptomatic.  The Veteran 
reported nerve damage and numbness starting on the medial aspect 
of the distal half of the forearm and extending to the medial 
aspect of the palm and fifth finger.  The examiner noted that the 
entry wound on the hand was shaped like a star and was 
approximately 1 centimeter in diameter.  It was superficial, 
well-healed, nontender, similar in color to the surrounding skin, 
and hypopigmented.  It was adherent.  There was no inflammation, 
edema, or keloid formation.  There was numbness to pinprick and 
light touch.  There was no tissue loss or muscle loss.  The exit 
wound scar on the outer aspect of the hand could not be noted.  
There was minimal tissue loss in an area about 1 centimeter in 
diameter.  

Later in July 2008, the Veteran had a VA examination of his hand.  
The claims file was reviewed.  He reported that he was recently 
having some pain when he gripped heavy objects and squeezed 
things with his hands.  He stated that his fingers were stiff.  
There were no complaints related to the scars.  He assessed his 
hand pain at 7/10, worse on lifting, gripping, and cold weather.  
He denied flare-ups.  He reported being right hand dominant.  
Symptoms made it difficult to do the gripping and lifting 
required by his work.  Examination disclosed a well healed scar 
on the ulnar palmar fascia.  The entrance wound was 9 by 1 
millimeters.  The exit wound, just ulnar to the entrance, was 7 
by 1 millimeters.  The scars were nontender.  There was slightly 
lighter pigmentation than the surrounding tissue.  It was mobile.  
No adhesions were noted.  There were no masses, erythema, 
tenderness, or drainage.  There was no evidence of muscle loss in 
the thenar eminence, as compared to the sound side.  The distal 
interphalangeal (DIP) joint of the small finger had a range of 
motion from 0 to 60 degrees, while the DIP joints of the other 
fingers went from 0 to 80 degrees.  All proximal interphalangeal 
(PIP) joints had motion from 0 to 100 degrees.  All 
metacarpophalangeal (MCP) joints had a range of motion from 0 to 
90 degrees flexion.  In the thumb, the MCP and PIP had flexion 
from 0 to 30 degrees.  There was full abduction of all fingers.  
Ranges of motion were measured actively and passively.  There was 
no pain on range of motion testing.  There was no increased pain 
or decreased motion with repetition.  

At this point, the examiner apparently measured the Veteran's 
open hand rather than in flexion, as required for rating.  The 
distance from the tip of the thumb to the fingers was reported to 
be 12 centimeters.  The distance from the tip of the index, long, 
ring, and small fingers to the proximal transverse crease of the 
palm was 10, 13, 12, and 10 centimeters respectively.  The 
examiner went on to report that there was full opposition of the 
thumb to the fingers.  That is, the thumb could touch all of the 
finger tips, which is inconsistent with a 12 centimeter gap.  The 
examiner did not report that the measurements were taken in 
flexion and to assume that they were would be inconsistent with 
the rest of his report, his diagnosis, and conclusions.  

There were no overlying skin changes or swelling in the palm and 
capillary refill was brisk.  The Veteran did have decreased 
sensation to touch in the ulnar aspect of the small finger; 
otherwise, sensation in the left hand was intact.  Grip strength 
was 5/5.  The assessment was status post gunshot wound of the 
left hand with small asymptomatic scar and ulnar digital nerve 
injury to the left fifth finger.  Osteoarthritis of the left hand 
was also diagnosed.  The examiner commented that the 
osteoarthritis was most likely not related to his original 
gunshot wound.  His disability from the gunshot wound in the hand 
appeared to only be decreased sensory changes in the digital 
nerve distribution on the ulnar side.  The examiner expressed the 
opinion that the injury should not prevent him from doing light 
or sedentary work.  

To clarify any confusion associated with the July 2008 
examination, the case was remanded and the Veteran afforded 
another examination.  The report of the April 2010 VA examination 
of the Veteran's hand reflects review of the claims folder.  
There were complaints of constant numbness in the 4th and 5th 
digits of the left hand, along with weakness of the hand.  It was 
noted that the Veteran is right handed.  Examination of the index 
and long fingers showed full extension of the distal 
interphalangeal (DIP), proximal interphalangeal (PIP), and 
metacarpophalangeal (MP) joints.  Flexion produced no gap between 
the fingers and the proximal transverse crease of the palm.  
There was no objective evidence of pain on motion.  Repetitive 
motion did not produce pain or additional limitation.  
Examination of the ring and little fingers showed no limitation 
of motion.  There was no objective evidence of pain on motion.  
Repetitive motion did not produce pain or additional limitation.  
Similarly, there was no gap between the left thumb and fingers.  
There was no objective evidence of pain on motion.  Repetitive 
motion of the thumb did not produce pain or additional 
limitation.  There was no amputation, ankylosis, or deformity of 
the digits.  The examiner found no decrease in strength on 
pushing, pulling, or twisting.  There was no decrease in 
dexterity.  The examiner did confirm numbness on the fifth digit 
and ulnar aspect of the 4th digit.  The diagnosis was a left 
cubital tunnel syndrome associated with numbness of the hand.  
The examiner expressed the opinion that the condition produced 
mild impairment of all usual daily activities.  

Conclusion

The Veteran contends that his service-connected left hand wound 
residuals have increased in severity to such an extent that a 
higher rating is warranted.  The current 10 percent is the 
highest rating assignable under diagnostic code 5309 for an 
injury to the muscles of the hand.  A higher rating would require 
limitations of finger motion that exceed the current rating.  In 
this case, the examinations have repeatedly shown that there are 
no compensable limitations of finger motion.  Therefore, there is 
no basis for a rating in excess of the current 10 percent.  

The Board has considered other bases for a higher rating.  The 
record shows deficits involving the ulnar nerve distribution.  
Nerves control muscles, so there is a great deal of overlap of 
symptoms.  Consequently, regulations specify that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2010).  See also 
38 C.F.R. § 4.14 (2010).  In this case, the ulnar nerve deficits 
are completely subjective and no more than mild.  All the 
examination reports show that the Veteran does not have organic 
manifestations indicative of a moderate disability.  38 C.F.R. 
§§ 4.120, 4.123, 4.124 (2010).  Such an impairment would be rated 
at 10 percent.  38 C.F.R. § 4.124a, Codes 8516, 8616, 8716 
(2010).  This would not exceed the current 10 percent and, as 
discussed above, cannot be assigned a separate rating to be 
combined with the Veteran's service-connected muscle disability.  
Thus, the neurologic codes do not provide a basis for a higher or 
additional rating.  

Scars can be rated separately.  However, in this case, as 
discussed above, the scars of the left hand do not meet any 
applicable criteria for a separate compensable rating.  That is, 
the examinations show they are approximately 1 centimeter in 
diameter, i.e., less than 1 square centimeter in area, are not 
painful, and do not limit hand function.  See 38 C.F.R. § 4.118, 
Codes 7801, 7802, 7804, 7805.  

While the Veteran may feel that his left hand symptoms have 
increased in severity, the objective findings of the trained 
medical professionals provide substantially more probative 
evidence as to the extent of the disability and whether it meets 
the criteria for a higher evaluation.  Here, the objective muscle 
findings are no more than mild and do not meet any applicable 
criteria for a higher rating.  Similarly, as discussed above, 
there is no basis for an additional rating, such as scars or 
nerves.  The objective findings by the trained medical 
professionals form a preponderance of evidence in this case.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the wound residuals have 
not significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  




Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the disability manifestations of the service-connected left hand 
wound are adequately compensated by the rating schedule and the 
current 10 percent rating.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, 
the Board finds that there has been no showing by the Veteran 
that any of this service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The RO granted TDIU in June 2009, so that 
benefit need not be discussed further in this decision.  


ORDER

A disability rating in excess of 10 percent for residuals of a 
gunshot wound of the left hand is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


